Citation Nr: 0304323	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service of two years, 11 months and 10 
days between December 1964 to December 1969.  

REMAND

In a February 1999 decision, the Board remanded this claim to 
the RO with its instructions for development of the record.  
After attempts to contact the veteran were unsuccessful, the 
RO continued its denial of the claim and returned it to the 
Board.  In a November 1999 decision, the Board again remanded 
this claim to the RO for completion of essentially the same 
development that was requested in its February 1999 remand.  
After additional attempts to contact the veteran remained 
unsuccessful, the RO confirmed its denial of the claim and 
returned it to the Board. 

The Board notes that the veteran first attempted to obtain 
service connection for this claim back in November 1991.  The 
record indicates that he is often homeless, and the record 
also reflects multiple diagnoses of post-traumatic stress 
disorder (PTSD) with low Global Assessment of Functioning 
Scale scores (GAF scores), dating back to at least the early 
1990's.  Despite his frequent homelessness, the veteran has 
provided for the record several written statements regarding 
his claimed in-service stressors, as well as testimony before 
the Board.  The record also reflects the findings of social 
workers, VA examiners and other medical personnel, who have 
logged information concerning the veteran's described 
stressors in several medical reports contained in the 
veteran's two-volume claims file.  Further, the file contains 
the veteran's service and personnel records, which identify 
the units to which he was assigned during the Vietnam War.  

Despite all of this available information, the RO has 
declined to send any of this evidence to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for stressor verification, even though the Board has directed 
the same in its two prior remands.  (The Board is aware that 
that the veteran has not been totally compliant with his 
responsibility under 38 U.S.C.A. § 5107(a).)  Nevertheless, 
this case must be remanded again for the completion of this 
requested development, prior to the Board's adjudication of 
this claim on its merits.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefines the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand is also required for compliance with all of the notice 
and duty to assist provisions contained in this new law.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
RO has not fully considered whether additional notification 
or development is required under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Whether or not the RO has any further 
contact with or from the veteran, the RO 
must review the claims file in its 
entirety and gather all recorded 
information describing the veteran's 
claimed in-service stressors.  The RO must 
then compile this information, including 
any pertinent records, to the USASCRUR, 
and request verification of each of the 
veteran's claimed stressors, as well as 
verification of any attacks sustained by 
the units to which the veteran was 
assigned in Vietnam.  It is especially 
important that unit histories be obtained.

2.  The RO must also review the claims 
file to ensure that all notification and 
development actions required by the VCAA 
have been met.  This should include 
reasonable efforts to provide written 
notification to the veteran (at his last 
known address) delineating the provisions 
of the VCAA, as well as notice concerning 
the delegation of responsibility between 
the RO and the veteran for obtaining the 
evidence necessary to support his claim, 
per Quartuccio.  

3.  The RO should also undertake any 
development it identifies as necessary 
under the VCAA, including a specific 
determination as to whether a new VA 
examination with a nexus opinion is 
warranted in light of the findings of the 
USASCRUR regarding the veteran's claimed 
stressors, and in consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that the fact that a 
veteran was stationed with a unit that 
sustained combat attacks strongly suggests 
that the veteran was, in fact, exposed to 
these attacks).    

4.  After all of the above development has 
been completed, the RO should readjudicate 
the claim, and the veteran should be 
provided an appropriate  supplemental 
statement of the case (SSOC) thereafter.    

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his appeal.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




